DETAILED ACTION
This non-final Office action is responsive to amendments filed May 18th, 2021. Claims 1, 6, 7, 10, 14, and 15 have been amended. Claims 17-22 have been added. Claims 1-22 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/21 has been entered.

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims integrate the judicial exception into a practical application by the user-friendly, usability features of the GUI and GUI element directed 
With regard to the limitations of claims 1-22, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner agrees. 

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 5/18/21 have been fully considered but they are not persuasive.
On pages 22-33 of the provided remarks, Applicant argues that the amended claims are patent eligible. Beginning on page 22 of the provided remarks, Applicant argues that “the claims, as amended, are believed to clearly integrate the elements of the claims into a practical application, as the claims are directed to a machine, and thus it cannot continue to be said that the claims are directed to a “mental process.” Examiner respectfully disagrees and cites the 2019 PEG “Claims can recite a mental process even if they are claimed as being performed on a computer.” Additionally, the 2019 PEG states, “The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” Examiner maintains that the following functions of the independent claims could be performed as observations and evaluations 
Continuing on pages 22-23 of the provided remarks, Applicant argues that “Conclusory assertions that claim elements fail to “integrate the exception into a practical application” without specific evidentiary findings, fail to recognize the novel electronic graphical user interface with graphical user interface elements for electronically displaying those GUI elements, provide a particular machine, in a practical application of any alleged abstract idea, certainly significantly and substantially more than any alleged abstract idea.”  Examiner respectfully disagrees and asserts that the graphical user interface with graphical user interface elements for electronically displaying those GUI elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0095, 0100, 0101 and Figures 15-16. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. 
Continued on page 23 of the provided remarks, Applicant argues that “The claims are directed to an improved electronic computer data processing system, including an TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, the present invention simply gathers and analyzes information using conventional techniques and displays the results.
Continued on page 26 of the provided remarks, Applicant argues that the “claimed invention is not merely a generic computer implementation, designed to monopolize some alleged abstract idea, but rather describes an electronic computer system having a particular computer based graphical user interface including GUI elements configured to enable a particular machine to perform the subject matter of the claims set forth in Applicant’s claims 1, 14, and 15, for example.” Examiner respectfully disagrees and looks to the specification for reference to “according to an exemplary embodiment of the invention, the user can open an exemplary electronic dashboard, such as, e.g., but not limited to, an electronic graphical user interface (GUI)-based, electronic decision support system  (DSS) and/or executive information system (EIS)” per paragraph 0054 and Figure 4. Additionally, paragraph 00122 of the specification recites, “To provide wired network connectivity, SoC or system processor can couple to an exemplary network interface such as, e.g., but not limited to, an exemplary Ethernet interface. A peripheral hub can be coupled to SoC or system processor, in some embodiments, to enable interfacing with various peripheral devices, such as may be coupled to system by any of various ports and/or other connectors. Various other output devices can include any of various indicators such as, e.g., but not limited to, display interfaces, LEDs, LCDs, etc., interfaces, 
On pages 27-28 of the provided remarks, Applicant argues that like Bilski, “Applicant’s claimed invention does not merely claim the building blocks of human ingenuity, but rather integrates its building blocks into something substantially more, a specific implementation, a particular machine, as disclosed in Applicant’s patent application, and set forth in the claims, as amended, believed to be both novel and nonobvious.” Examiner respectfully disagrees and asserts that Applicant’s claimed invention does not integrate its building blocks into something substantially more because they do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
On page 28 of the provided remarks, Applicant argues that “DDR Holdings stands on the premise that “claims providing a solution ‘necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer Id.). Applicant's claimed invention is believed to be novel under section 102, and is also believed to be deemed nonobvious under Section 103, and thus it cannot be said to be a mere conventional system as alleged in the rejection under 35 USC 101.” Examiner respectfully disagrees and argues that the present invention has not stated the problem rooted necessarily rooted in computer technology that it is solving. Also as stated above, the graphical user interface functionality of the amended claims is not an improvement in computer technology.
Continued on page 28 of the provided results, Applicant continues on to argue that “the steps of the claimed invention could surely not be performed by human beings in a non-computerized brick and mortar context. Humans are not capable of being a graphical user interface (GUI) electronically displayable on an electronic display of an electronic computer processor device including various novel GUI elements as set forth with particularity in the claims, as amended, and includes a particularized machine as configured in the required processing configurations set forth in the claims, and thus the claims cannot be said to be directed to a mere abstract idea.” Examiner respectfully disagrees and argues that the present amended claims present a method of grading manufacturing processes and displaying the corresponding grades via an electronic display and a graphical user interface electronically displayed on the electronic display. Examiner argues that the method of grading manufacturing processes described by the amended claims is the brick-and-mortar process listed above and the amended claims simply apply this using a graphical user interface. Per MPEP 2106.04(d)(I) “Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a 
On pages 32-33 Applicant argues similar to the Core Wireless Licensing S.A.R.L. vs. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), “the Court effectively adds “user-friendliness” or “usability” to the list of innovations which can be an improvement to computer technology.” Applicant argues that “the user-friendly, usability features of the GUI and the GUI element directed claims, are illustrative of the fact that the claims as amended should not be found to be directed to an abstract idea, since they are directed to an improvement to computer technology.” Examiner respectfully disagrees and argues that per MPEP 2106.05(a) the improvements of the Core Wireless Licensing S.A.R.L. vs. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018) were found in the ability of the system to “displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application.” The functionality that presents the alleged improvement is not the presentation of a summary as alluded by Applicant but the display of an application summary of “unlaunched applications”. Applicant’s amended claims are not directed to analogous GUI functionality, therefore the claims are not directed to an improvement in computer technology. The amended claims are directed to an abstract idea. Therefore, the claim rejection under 35 U.S.C. 101 has been maintained. Applicant’s arguments are not persuasive.
Applicant’s arguments, see pages 33-45, filed 5/18/21, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of 12/18/20 has been withdrawn. 

Claim Objections
Claims 1 and 22 objected to because of the following informalities:  the claims are duplicates of each other.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Independent claims 1, 14, 15, and 22 each recite the phrase “…electronically enabling, by the at least one electronic computer processor, drill down accessibility by a user through at least one graphical user interface (GUI) element of a stream analysis table grading dashboard graphical user interface (GUI), according to at least one received user selection of said at least one GUI element of said stream analysis table grading dashboard GUI, through at least one level of stream grading information.”  Applicant’s specification discloses “….According to an exemplary embodiment, various categories can be further drilled down upon receipt of a user selected category selection, so as to display a further detailed drill down into subcategories of a given category as illustrated in FIG. 9 below, depicted as a result of selection of Temp Zone 1 in FIG. 8, and as described further below, according to an exemplary embodiment.” (See Applicant’s Specification para. 0066 and fig. 8-9). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show 
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14, 15, and 22 recite the following, “a plurality of said at least one time-stamped quality characteristic measurement data.”  Prior to this step, the claim recites, “at least one quality characteristic measurement data about at least one manufacturing process stream” and per step 1(b)(a) “electronically transforming, by the at least one electronic computer processor, said at least one quality characteristic data about said at least one manufacturing process stream into at least one time-stamped quality characteristic measurement data”. It is unclear to the Examiner where the system obtains the “plurality of said at least one time-stamped quality characteristic measurement data.” In the interest of advancing prosecution, Examiner assumes that the plurality of time-stamped quality characteristic measurement data is obtained from the memory device storage. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 14 (system), 15 (medium), 22 (method) and dependent claims 2-13 and 16-21, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 14 is directed to a system (i.e. machine), claim 15 is directed to a memory (i.e. manufacture), and claim 22 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward automatically electronically computationally grading and electronically displaying at least one grading for at least one manufacturing process via an electronic decision support system comprising an electronic display and an interactive graphical user interface electronically displayed on the electronic display coupled to at least one electronic computer processor and at least one electronic memory device coupled to the at least one electronic computer processor, the method comprising: a) electronically receiving, by the at least one electronic computer processor, at least one quality characteristic measurement data time stamping, by the at least one electronic computer processor, said at least one quality characteristic measurement data about said at least one manufacturing process stream, comprising: a. electronically transforming, by the at least one electronic computer processor, said at least one quality characteristic data about said at least one manufacturing process stream into at least one time-stamped quality characteristic measurement data; and b. electronically storing, by the at least one electronic computer processor, said at least one time-stamped quality characteristic measurement data to the at least one memory device; Page 5U.S. Patent Application Serial No. 15/963,975 Attorney Docket: 0066-00001 US NPc) electronically analyzing, by the at least one electronic computer processor, a plurality of said at least one time-stamped quality characteristic measurement data, comprising: a. electronically grading, by the at least one electronic computer processor, said plurality of said at least one time-stamped quality characteristic measurement data comprising electronically transforming said plurality into at least one grade, i. wherein said at least one grade comprises at least two metrics wherein said at least two metrics comprise: a. a yield potential letter grade comprising one of: i. a high letter grade, ii. a moderate letter grade, or iii. a low letter grade; and b. a yield performance numeric grade comprising one of: i. a high numeric grade, ii. a moderate numeric grade, or iii. a low numeric grade; wherein said electronically grading said yield potential letter grade comprises: electronically comparing, by the at least one electronic computer processor said short-term standard deviation of said at least one manufacturing process streams, to an upper specification limit, and a lower specification limit; wherein said electronically grading said yield performance numeric grade comprises: electronically calculating, by the at least one electronic computer processor, a ratio between an expected yield and a potential yield, and wherein an expected yield comprises: Page 3U.S. Patent Application Serial No. 15/963,975 Attorney Docket: 0066-00001 US NPcomparing, by the at least one electronic computer processor, a mean and a long-term standard deviation of said at least one manufacturing process stream, to an upper specification, and a lower specification; and electronically enabling, by the at least one electronic computer processor, drill down accessibility by a user through at least one graphical user interface (GUI) element of a stream analysis table grading dashboard graphical user interface (GUI), according to at least one received user selection of said at least one GUI element of said stream analysis table grading dashboard GUI, through at least one level of stream grading information; and d) electronically displaying, by the at least one electronic computer processor, via the graphical user interface electronically displayed on the electronic display said at least one grade comprising said at least two metrics and electronically presenting as electronic output, by the at least one electronic computer processor, a grading matrix graphical user interface (GUI) element as an electronic presentation layer of nine grades, wherein said grading matrix graphical user interface element comprises: a 3x3 grid, and wherein a top of said 3x3 grid has columns labeled with numeric values across the top, and wherein a side of said 3x3 grid has rows labeled with letter values along the side, and wherein each cell in said 3x3 matrix comprises a value of a number of said at least one manufacturing process streams, that are assigned to a corresponding letter and a corresponding numeric grade, and electronically displaying said at least one level of said stream grading information, based upon said electronically enabling of said drill down accessibility 
Dependent claims 4, 5, and 7 are further directed to: electronically computing a plurality of statistics comprising: automatically electronically calculating, by the at least one electronic computer processor of said electronically summarizing engine, one or more of at least one of: a piece count, a subgroup count, a mean, a standard deviation long-term, or Attorney Docket: 0066-00001 US NPa standard deviation short-term; an electronic stream grading engine method comprising: electronically using, by said at least one electronic computer processor, said plurality of statistics contained within said at least one electronic summary calculating, by said at least one electronic computer processor, a yield grade for each process stream; and wherein said electronically grading said yield performance numeric grade comprises: wherein said high numeric grade comprises a 1, wherein said moderate numeric grade comprises a 2, and wherein said low numeric grade comprises a 3 (Mathematical Concepts), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the dependent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are calculating statistics in the form of a piece count, a subgroup count, a mean, a standard deviation long-term, or Attorney Docket: 0066-00001 US NPa standard deviation short-term; calculating a yield grade for each process stream; and calculating a ration between an expected yield and a potential yield. The Applicant’s claimed limitations are calculating various statistics and yield grades and ratios amongst yields, which is directed towards the abstract idea of Mathematical Concepts.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receive at least one quality characteristic measurement data about at least one manufacturing process stream; store said at least one time-stamped quality characteristic measurement data; and electronically enabling, drill down accessibility by a user, according to at least one received user selection of said at least one GUI element of said stream analysis table grading dashboard GUI, through at least one level of stream grading information; electronically displaying, a grading matrix graphical user interface (GUI) element as an electronic presentation layer of nine grades, wherein said grading matrix graphical user interface element comprises: a 3x3 grid, and wherein a top of said 3x3 grid has columns labeled with numeric values across the top, and wherein a side of 
In addition, dependent claims 2-13 and 16-21 further narrow the abstract idea and dependent claim 2 and 20 additionally recite “storing said at least one time-stamped quality characteristic measurement data” and “electronically receiving a given of said at least one stream grade to drill down into at least one or more of: at least one location associated with at least one stream; at least one site associated with at least one stream; at least one subsite associated with at least one stream; at least one stream information metric associated with at least one stream; at least one category of at least one stream information metric associated with at least one stream; at least one subcategory of at least one category of at least one stream information metric associated with at least one stream; at least one product associated with at least one stream; at least one part associated with at least one stream; at least one process associated with at least one stream; or at least one feature associated with at least one stream; and wherein said electronically displaying said given of said at least one stream grade comprises being drilled down into said at least one or more of: Page 15U.S. Patent Application Serial No. 15/963,975 Attorney Docket: 0066-00001 US NPsaid at least one location associated with said at least one stream; said at least one site associated with said at least one stream; said at least one subsite associated with said at least one stream; said at least one stream information metric associated with said at least one stream; said at least one category of said at least one stream information metric associated with said at least one stream; said at least one subcategory of said at least one category of said at least one stream information metric associated with said at least one stream; said at least one product associated with said at least one stream; said at least one part associated with said at 
The claimed “an electronic decision support system comprising an electronic display and an interactive graphical user interface electronically displayed on the electronic display coupled to at least one electronic computer processor and at least one electronic memory device coupled to the at least one electronic computer processor; a. at least one electronic keyboard or other electronic input device; or b. at least one electronic sensor gauge; or c. at least one automated electronic data acquisition sensor configured to operate without any user intervention; at least one graphical user interface (GUI) element of a stream analysis table grading dashboard graphical user interface (GUI); the graphical user interface (GUI); a grading matrix graphical user interface (GUI)” (claim 1 and 14) and “A non-transitory computer accessible medium having program logic thereon” (claim 15) are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1 and 22 recite “an electronic decision support system comprising an electronic display and an interactive graphical user interface electronically displayed on the electronic display coupled to at least one electronic computer processor and at least one electronic memory device coupled to the at least one electronic computer processor; a. at least one electronic keyboard or other electronic input device; or b. at least one electronic sensor gauge; or c. at least one automated electronic data acquisition sensor configured to operate without any user intervention; at least one graphical user interface (GUI) element of a stream analysis table grading dashboard graphical user interface (GUI); the graphical user interface (GUI); a grading matrix graphical user interface (GUI)” and; System claim 14 recite “A system for automatically electronically computationally grading and electronically displaying at least one grading for at least one manufacturing process comprising: at least one electronic computer processor; and at least one electronic memory device coupled to the at least one electronic computer processor, and the at 
In addition, claims 2-13 and 16-21 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 2 and 20 additionally recite “storing said at least one time-stamped quality characteristic measurement data into at least one electronic database” and “electronically receiving a given of said at least one stream grade to drill down into at least one or more of: at least one location associated 

Allowable Subject Matter
20.	Claims 1-22 are allowable over the prior art, but remain rejected under 35 USC 101 and 35 USC 112 for the reasons set forth above. Independent claims 1, 14, 15, and 22 disclose a system, method, and non-transitory computer-readable medium for automatically electronically computationally grading and electronically displaying at least one grading for at least one manufacturing process via an electronic decision support system comprising an electronic display and an interactive graphical user interface. 
	Regarding a possible 103 rejection: The closest prior art of record is: 
	Pokorny et al. (U.S 2003/0150908 A1) – which discloses reporting event-based production information in production manufacturing;
	Smith et al. (U.S 2004/0068431 A1) – which discloses methods of evaluation of business performance;

	Newark et al. (U.S 2002/0026257 A1) – which discloses a method for identifying opportunities for improvements in assembly line production. 
	The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 14, 15, and 22, such as grading and electronically displaying at least one grading for at least one manufacturing process via an electronic decision support system comprising an electronic display and an interactive graphical user interface. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a) electronically receiving, by the at least one electronic computer processor, at least one quality characteristic measurement data about at least one manufacturing process stream, via at least one of: a. at least one electronic keyboard or other electronic input device; or b. at least one electronic sensor gauge; or c. at least one automated electronic data acquisition sensor configured to operate without any user intervention; b) electronically time stamping, by the at least one electronic computer processor, said at least one quality characteristic measurement data about said at least one manufacturing process stream, comprising: a. electronically transforming, by the at least one electronic computer processor, said at least one quality characteristic data about said at least one manufacturing process stream into at least one time-stamped quality characteristic measurement data; and b. electronically storing, by the at least one electronic computer processor, said at least one time-stamped quality analyzing, by the at least one electronic computer processor, a plurality of said at least one time-stamped quality characteristic measurement data, comprising: a. electronically grading, by the at least one electronic computer processor, said plurality of said at least one time-stamped quality characteristic measurement data comprising electronically transforming said plurality into at least one grade, i. wherein said at least one grade comprises at least two metrics wherein said at least two metrics comprise: a. a yield potential letter grade comprising one of: i. a high letter grade, ii. a moderate letter grade, or iii. a low letter grade; and b. a yield performance numeric grade comprising one of: i. a high numeric grade, ii. a moderate numeric grade, or iii. a low numeric grade; wherein said electronically grading said yield potential letter grade comprises: electronically comparing, by the at least one electronic computer processor said short-term standard deviation of said at least one manufacturing process streams, to an upper specification limit, and a lower specification limit; wherein said electronically grading said yield performance numeric grade comprises: electronically calculating, by the at least one electronic computer processor, a ratio between an expected yield and a potential yield, and wherein an expected yield comprises: Page 3U.S. Patent Application Serial No. 15/963,975 Attorney Docket: 0066-00001 US NPcomparing, by the at least one electronic computer processor, a mean and a long-term standard deviation of said at least one manufacturing process stream, to an upper specification, and a lower specification; and electronically enabling, by the at least one electronic computer processor, drill down accessibility by a user through at least one graphical user interface (GUI) element of a stream analysis table grading dashboard graphical user interface (GUI), according to at least one received user selection of said at least one GUI element of said stream analysis table grading dashboard GUI, through at least one level of stream grading information; and d) electronically displaying, by the at least one electronic computer processor, via the graphical user interface electronically displayed on the electronic display said at least one grade comprising said at least two metrics and electronically presenting as electronic output, by the at least one electronic computer processor, a grading matrix graphical user interface (GUI) element as an electronic presentation layer of nine grades, wherein said grading matrix graphical user interface element comprises: a 3x3 grid, and wherein a top of said 3x3 grid has columns labeled with numeric values across the top, and wherein a side of said 3x3 grid has rows labeled with letter values along the side, and wherein each cell in said 3x3 matrix comprises a value of a number of said at least one manufacturing process streams, that are assigned to a corresponding letter and a corresponding numeric grade, and electronically displaying said at least one level of said stream grading information, based upon said electronically enabling of said drill down accessibility through said at least one GUI element of said stream analysis table grading dashboard GUI, according to said at least one received user selection of said at least one GUI element of said stream Page 4U.S. Patent Application Serial No. 15/963,975 Attorney Docket: 0066-00001 US NPanalysis table grading dashboard GUI, through said at least one level of said stream grading information (as required by independent claims 1, 14, 15, and 22)”, thus rendering claims 1, 14, 15, and 22 and their dependent claims as allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683